DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to teach or suggest: 
The closest prior art reference is Nazar et al., US 20190081850 A1. Nazar teaches collecting events or event logs, correlating event data and event logs with configuration data for the network including the network devices generating or causing events. The events are relative to tenant space for routers. In response to the number of events exceeding a threshold (using a policy) and using the network event identifiers determining policy error events. 
The second closest prior art reference is Narin et al., US 7885194 B1. Narin teaches providing a second configuration to fix an issue associated with a logged event.
The combination of Nazar and Narin does not teach “correlating the network data with configuration data for configuring the network” and “analyzing the configuration data” as recited in the claims. 
The prior art as record fails to teach or suggest “correlating” network data collected from device on the network, the “collected” network data including an amount of logged events in an area.  Responsive to the number of events of an area of the network exceeding a threshold, flagging the area and analyzing network data associated with the flagged area. Further determining a first network configuration correlated to a logged event  of the flagged area and determining whether the number of configuration changes of the particular type exceeds a threshold number of configuration changes during a predetermined time period. Lastly, creating a second network configuration to fix the issue associated with the logged event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452